Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lyras et al. [US 20180349101 A1, December 6, 2018] in view of Mercuri et al. [US 20190013933 A1, May 23, 2018].

With respect to claims 1, 8 and 15, the claims limitations of the memory stored instructions, method and computer-readable instructions of an organization
node in a blockchain network, the organization node comprising: 
a memory storing one or more instructions and a processor ([0232] Central Processing Unit (CPU) is a multipurpose, programmable device that accepts data as input, processes it according to instruction that are stored at memory modules 102, 106..) that when executing the one or more instructions is configured to:
generate an item traceability graph comprising a plurality of expandable
nodes on a user interface of a user device [e.g. Fig. 2, Fig. 3a & Fig. 3b] associated with a user [e.g. related to a particular person] ([0053] Overlay Model: one or more node clusters explaining the relationships between elements in a system and able to illustrate status value state or circumstance propagation graphically or in a traceable depiction. A graphical representation or easy to trace depiction of the workings of a system where the constituents in this disclosure nodes are related to each other and all other elements related to nodes are related to each other via the nodes.
[0100] Overlay model, modifies and retrieves data using tables 44 in a Relational DataBase Management System (RDBMS) like SQL… Tables 44 may contain data relating to e.g. persons (tblPersonsToBuilding), roles (tblRoles), events (tblEvents), etc. Each table has an associated identity value like PersonID, RoleId in the above example. This identity value acts as a "key" for identifying and matching data across tables and allowing, for example, to locate information, actions and events related to a particular person. To achieve this functionality the same key may be used in more than one database table).
Lyras does not expressly teach: receive, from a blockchain of the blockchain network, parameters 
associated with a role of a user, the role identified from a profile of the user.
generate for the user, default expandability settings for each expandable
node, of the plurality of the expandable nodes based on the parameters, the default expandability settings controlling an expansion of each of the expandable nodes based on the parameters. 
Mercuri teaches receive, from a blockchain of the blockchain network,
parameters associated with a role of a user ([0096] the event stack 104 may receive the values and initialize the first blockchain object 108X with the values. The system 100 may store different blockchain object templates for different types of workflows, which may include code for different types of blockchain objects. In an example, the system 100 may select a template that corresponds to the type of blockchain object being created based on the role or persona of the participant), 
the role identified from a profile of the user ([0145] the identity service 192 may obtain the contextual data of the seller (e.g., seller's profile) from the data repository 179 using the schema of the configuration file 198. The configuration file 198 may also associate the real-world identity of the seller 302 with a blockchain identity of the seller);
generate for the user, default settings parameters ([0093] the system 100 may thus display the user interface 142 with all contextual information of the blockchain object in the initial state that may facilitate the participant's decision making. The information displayed may be based on the contextual information about the initial state such as the information already available about the blockchain object, default information for some types of parameters of the blockchain object (e.g., a description of a car and model assuming the blockchain object is for sale of a car). The user interface 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lyras with obtain parameters associated with a role of a user from a blockchain of the Blockchain network of Mercuri. Such a modification would facilitates the ability for the first blockchain object, second blockchain object or both deployed on the first blockchain and second blockchain respectively to request information and events from the system through a messaging mechanism (Mercuri [0021]).
Lyras as modified by Mercuri further teaches the expandability settings controlling an expansion of each of the expandable nodes based on the parameters (Mercuri [0214] for any multi-stage calculations in domain, each Overlay domain model conversion algorithm, must be able to refer to those nodes and their status and their state parameters that are linked to the conversion algorithm. But this reference to nodes, must only refer to the immediately subordinate nodes otherwise the traceability can be lost).

With respect to dependent claim 2, Lyras as modified by Mercuri further teaches assign the user to a class [e.g. type] based on the identified role (Mercuri [0030] the 

With respect to dependent claim 3, Lyras as modified by Mercuri further teaches assign the user to a first class based on the identified role and an identification 
that the user device is a device of a first type (Mercuri [0030] the system may use the context schema to determine a persona type that is authorized to act on the blockchain object in its current state); and change the user to a second 
class different than the first class based on the identified role and an
identification of a user device of a second type different than the first type (Mercuri [0023] examples of constraints may include state, persona, role, action, and parameters of an action associated with the blockchain object and the like. In an example, a blockchain object may be a smartlet that regulates an interaction between two or more participants for a specified objective. A participant may be a participant of the blockchain with a specific objective with respect to a blockchain object on the blockchain. An example of a specific objective may be monitoring of the delivery of goods using Internet of Things (IoT) sensors, compliance with specifications of the goods and the like. The blockchain object may regulate an interaction with and to the blockchain object based on constraints defined in machine-readable instructions. The 

With respect to dependent claim 4, Lyras as modified by Mercuri further teaches identify an expandable node, of the plurality of expandable nodes, to expand
 based an action by the user received by the user interface (Lyras [0216] the Overlay context is assigned to a node as a human readable differentiation of other contexts for a node in the same name. Context is therefore a human readable property of the node. For the machine, context defines additional nodes with the same names identified separately. For the user interfaces in the Overlay, context is a way to present many nodes in different contexts without repeating the name of the node. In storage each node with a different context regardless of whether the nodes label is the same is stored independently so that each status value stored is not confused with status values of nodes with the same name and different context. Also see Lyras, paragraphs 167-174).

With respect to dependent claim 5, Lyras as modified by Mercuri further teaches generate the parameters based on detected actions by the user (Mercuri [0023] examples of constraints may include state, persona, role, action, and parameters of an action associated with the blockchain object and the like…..).

With respect to dependent claim 6, Lyras as modified by Mercuri further teaches wherein the user device of the first type is a desktop computer and the user 
device of the second type is a mobile device (Mercuri [0029] the application programming interface may be used to allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema. The context schema may describe the specifications of the blockchain object and constraints for interacting with the blockchain object).
 
With respect to dependent claim 7, Lyras as modified by Mercuri further teaches modify a profile of the assigned class via a smart contract (Mercuri [0029] the system may utilize a context schema to provide context to the logic (e.g., machine-readable instructions) expressed in the blockchain object (e.g., smart contract) for example to generate an application programming interface. The application programming interface may be used to allow interaction with the blockchain object through a webpage, mobile page or a bot and the like…).
 
Regarding claims 9-13 and 16-20; the instant claims recite substantially same limitations as the above rejected claims 2-7 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 06/18/2021 office action claims 1-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 09/20/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153